Title: To James Madison from James Monroe, 12 September 1786
From: Monroe, James
To: Madison, James


Dear Sir
Phila. Sepr. 12. 1786.
I arriv’d here a few days since to press on the legislature of this State a seperation of the impost from the supplel: funds. I have the most satisfactory evidence they will reject the proposition. We proceed therefore further merely to discharge our duty. Both parties are united in opposition to it. To morrow we shall be recd. by the legislature. I am sorry I came on the business.
Before this you have recd. my letters informing of the subsequent progress & final close of the business which lately engagd us in Congress; or rather so far as it depended on their direction. By agreement nothing was to be done in it untill our return. I expect to sit out back in a day or two. It will depend much on the opinion of Jersey & Pena. as to the mov’ments of Jay, and that of Jersey much on that of Mr. Clark now with you at Annapolis. He put Hornblower in Congress & may turn him out agn., for he has no positive weight of his own. Clark has always been anxious for taking the western lands from us. I shod. suppose him inclin’d to turn it to the best acct. I conclude therefore that if he knows the delegation[,] especially his part of it[,] pursue a system of policy so contrary to his own, & to what is in effect the interest of his country, he wod. dismiss Mr. Hornblower. Perhaps you may be able to hint to Mr. Clark that Jersey except Symes was with the eastern States upon this occasion.
Mr. Henry of the Maryld. delegation has referr’d Mr. Stone to you for information upon this subject by my request. Mr. Stone is my friend and a very upright sensible man. You will shew him what part of my letters you find necessary.
The ablest men here believe & act on it, in the rejection of the proposition, that the refusal to seperate the 2. parts of the system endangers the govt., and that it will most probably induce a change of some kind or other. It is well for the southern States to act with great circumspection & to be prepard for every possible event—to stand well with the middle states especially. I sincerely wish you to suffer no anxiety and to put yourself to no inconvenience upon our private affair. I have no occasion for the money untill abt. the 5. or 10th. of Oct. to help to remove me to Virga., and even then it will be in my power to do without it, with tolerable convenience, if you shod. find it inconvenient to command it. Believe me it will put me to no inconvenience. My engagments are but few & those within my controul. Let me hear from you as often as possible. Remember me to Colo. Tucker & his lady, to the rest of yr. Colleagues & to Mr Stone & believe me sincerely yr. friend & servant
Jas. Monroe.
Colo. Grayson came with me in the interval to relax from business & meet his lady here. She is with him, but unfortunately he is afflicted with an extry. disease. The phisicians differ in the name. He is often delirious, is afflicted with st[r]ange fancies & apprehensions. In the morning he is better, than in the latter end of the day & night, at wh. time his infirmity rages. It is suppos’d by some to be the floating gout. Shippen calls it a bilious affection of the nerves. The very close attention he hath lately paid to business with the laborious exercise of the mind & want of that of the body I fear hath given birth to it. To day he hath been better than heretofore.
